Title: John Adams to Abigail Adams 2d, 18 April 1776
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)


     
      My dear Daughter
      
       April 18th, 1776
      
     
     I cannot recollect the tenderness and dutiful affection you expressed for me, just before my departure, without the most sensible emotion, approbation, and gratitude. It was a proof of an amiable disposition, and a tender feeling heart.
     But my dear child, be of good cheer; although I am absent from you for a time, it is in the way of my duty; and I hope to return, some time or other, and enjoy a greater share of satisfaction in you and the rest of my family, for having been absent from it for so long a time.
     I learned in a letter from your mamma, that you was learning the accidence. This will do you no hurt, my dear, though you must not tell many people of it, for it is scarcely reputable for young ladies to understand Latin and Greek—French, my dear, French is the language, next to English—this I hope your mamma will teach you. I long to come home, but I believe it will be a great while first. I don’t know when, perhaps not before next Christmas. My love to your mamma and your brothers, and the whole family.
     
      I am your affectionate father,
      John Adams
     
    